DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Cameron Thornton on February 22, 2022.  The application has been amended as follows:
In claim 1, line 27, -using the measured impedance magnitude and impedance phase- has been inserted after “recording”.
In claim 1, lines 29 and 33, “measured” has been replaced with -calculated-.
Claims 3, 4, 9, 10, 15, and 16 have been cancelled.
In claim 7, line 23, “processor or” has been deleted.
In claim 7, line 24, -using the measured impedance magnitude and impedance phase- has been inserted after “record”.
In claim 7, lines 25 and 28, “measured” has been replaced with -calculated-.
In claim 13, line 21, “processor or” has been deleted.
In claim 13, line 22, -using the measured impedance magnitude and impedance phase- has been inserted after “record”.
In claim 13, lines 23 and 26, “measured” has been replaced with -calculated-.
In claim 19, line 19, “electromechanical ultrasonic” has been replaced with -ultrasonic surgical-.
In claim 19, line 21, “or control circuit” has been deleted.
In claim 19, line 22, -using the measured impedance magnitude and impedance phase- has been inserted after “record”.
In claim 19, lines 23 and 26, “measured” has been replaced with -calculated-.

Allowable Subject Matter
Claims 1, 6, 7, 12, 13, 18, and 19 are allowed.  The following is an examiner's statement of reasons for allowance: the prior art of record fails to teach “a method of controlling energy delivered to an ultrasonic device, the ultrasonic device comprising an electromechanical ultrasonic system defined by a predetermined resonant frequency, the electromechanical ultrasonic system comprising an ultrasonic transducer coupled to an ultrasonic blade, the method comprising: determining, by a processor or control circuit, an impedance of the ultrasonic transducer coupled to the ultrasonic blade during a transection process; analyzing, by the processor or control circuit, the impedance of the ultrasonic transducer; profiling, by the processor or control circuit, the ultrasonic blade based on the impedance of the ultrasonic transducer; adjusting, by the processor or control circuit, a power delivered to the ultrasonic transducer during the transection process based on the profile of the ultrasonic blade; pulsing, by the processor or control circuit, the power delivered to the ultrasonic transducer; determining, by the processor or control circuit, changes in tissue characteristics of tissue located in an end effector, wherein the changes in tissue characteristics are determined between pulses; and adjusting, by the processor or control circuit, power delivered to the ultrasonic transducer based on the changes in tissue characteristics throughout the transection, e, Ge, Xe, and Be; 8311338008.1Attorney Docket. No. END8536USNP5/180107-5Application No. 16/144,405Response to NFOA Dated September 15, 2021comparing, by the processor or control circuit, calculated impedance/admittance circle variables Re, Ge, Xe, and Be to reference impedance/admittance circle variables Rref, Gref, Xref, and Bref; and determining, by the processor or control circuit, a state or condition of the end effector based on the result of the comparing of the calculated impedance/admittance circle variables Re, Ge, Xe, and Be to the reference impedance/admittance circle variables Rref, Gref, Xref, and Bref,” and a corresponding system, in the context of the claim as a whole.
The most pertinent prior art references of record are U.S. 2011/0015627 and U.S. 11,179,175, which both disclose a procedure/system comprising some of the claimed limitations.  However these references both fail to explicitly disclose the specifically-claimed steps for ‘determining changes in tissue characteristics using transducer impedance,’ especially regarding the ‘calculation and analysis of the specific impedance/admittance circle variables.’  While U.S. 7,554,343 is also deemed to be pertinent, it fails to cure these specific deficiencies.  No other prior art references were found that would overcome the deficiencies of these 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794